Case 6:20-cr-00011-JDK-KNM Document 26 Filed 05/08/20 Page 1 of 2 PageID #: 50



                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

    UNITED STATES OF AMERICA                               §
                                                           §
                                                           § CASE NUMBER 6:20-CR-00011-JDK
    v.                                                     §
                                                           §
                                                           §
    JOSE ADAN ZARATE-GARCIA (1).                           §


                  ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
                 OF FACT AND RECOMMMENDATION ON GUILTY PLEA

          On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant Jose Adan Zarate-Garcia’s plea

of guilty to Count One with a violation of Title 8 U.S.C. § 1326(a) – Illegal Reentry Following

Removal.

          Having conducted a proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept Defendant’s guilty

plea. 1    The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

          It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed May 7, 2020, are hereby ADOPTED.




1
 In accordance with General Order 20-06, an order was entered on May 4, 2020, finding specific reasons that a
delay of the change of plea hearing would cause serious harm to the interests of justice. With the consent of the
parties, the hearing was conducted via video conference.

                                                       1
Case 6:20-cr-00011-JDK-KNM Document 26 Filed 05/08/20 Page 2 of 2 PageID #: 51



         It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court.

         So ORDERED and SIGNED this 8th       day of May, 2020.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                              2
